Citation Nr: 9932419	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected bilateral plantar 
thickening with pain.  

2.  The propriety of the initial 50 percent evaluation 
assigned for the service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the RO.  

The Board notes that in the combat stressor statement 
submitted in December 1997, the veteran made reference to 
problems with ringing in his ears and back pain.  As these 
issues have not been developed for appellate review, they are 
referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since December 24, 1997, has the veteran's 
service-connected bilateral plantar thickening with pain been 
shown to have been demonstrated by more than a moderate level 
of impairment manifested by weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral; severe impairment manifested by objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities, bilateral or unilateral has not been 
demonstrated.  



CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for the service-connected bilateral plantar 
thickening with pain have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.20, 
4.71a including Diagnostic Code 5276 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  





I.  Background

On December 24, 1997, the RO was in receipt of a claim of 
service connection for disability affecting the veteran's 
feet.  

The veteran was afforded a VA examination of his feet in 
January 1998.  At that time, the veteran complained of pain 
in his feet, worse with standing and running, and noted 
periods of significant discomfort which occurred on almost a 
daily basis.  He reported treatment consisting of shoe 
inserts, as well as multiple medications, including steroid 
packs, which brought temporary improvement of his discomfort.  

The examination revealed the veteran to ambulate with a 
reciprocating heel toe gait.  Mild hallux valgus deformity 
was also noted to affect both feet.  He was tender to 
palpation over the medial edge with plantar fasciitis over 
his mid-foot bilaterally.  There were also small nodules 
palpable which were very tender.  He was tender to palpation 
over the second metatarsal head, bilaterally.  No abnormal 
callous formation was noted and he was able to toe raise and 
heel walk without difficulty.  He had normal sensation in 
both feet and full range of motion.  The final diagnosis was 
that of bilateral foot pain with plantar thickening 
consistent with "Ledderhose's" disease.     

X-ray studies performed in conjunction with the examination 
demonstrated mild hallux valgus, worse on left.  No definite 
acute fracture and no displacement or dislocation was 
identified.  Slight calcaneal spurring and/or Achilles' 
insertion region calcification was noted primarily on the 
right, posteriorly, and minimal degenerative changes were 
found in the interphalangeal joints.  A 1.8 cm x 6 mm lucency 
with sclerotic borders in the left lower tibia was noted to 
potentially represent a benign lesion such as fibroma, while 
a focal area of lucency greater in the anterior aspect of the 
calcaneus was noted to possibly represent a focal osteopenia.  

Subsequently, in March 1998, the RO granted service 
connection for bilateral plantar thickening with pain and 
assigned an evaluation of 10 percent, effective on December 
24, 1997.  The veteran appealed this initial rating on the 
basis that the assigned rating did not reflect the extent of 
his disability.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999).  

The veteran's bilateral foot disability is currently rated by 
analogy as 10 percent disabling under the provisions of 
Diagnostic Code 5276.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).  

Under Diagnostic Code 5276, a 10 percent rating is assigned 
for moderate bilateral or unilateral pes planus manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of feet; a 20 percent rating is warranted for severe 
unilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; a 30 percent rating requires 
severe bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities or pronounced unilateral pes 
planus; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances; and a 50 percent rating is 
assigned for pronounced bilateral pes planus; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has at no time since December 24, 
1997, demonstrated a level of impairment greater than 
moderate disability characterized in Diagnostic Code 5276 as 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet, bilaterally or unilaterally.  VA examination in 
January 1998, demonstrated mild hallux valgus, bilaterally, 
and tenderness to palpation over the medial edge and second 
metatarsal head, bilaterally, as well as over small nodules 
which were present in the veteran's feet.  However, no 
abnormal callous formation was noted, and he was stated to 
have normal sensation and full range of motion in both feet.  
While the veteran has presented private medical evidence in 
support of his claim, this evidence pre-dated receipt of his 
claim in December 1997 by several months.  Furthermore, he 
has not submitted evidence which demonstrates severe 
impairment characterized by objective evidence of marked 
deformity, accentuated pain on manipulation and use, swelling 
on use and characteristic callosities.  Consequently, an 
initial rating in excess of 10 percent is not warranted in 
this case.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, however, at no time since 
December 24, 1997, has the veteran demonstrated a level of 
impairment consistent with an evaluation in excess of 10 
percent for his service-connected bilateral foot disability.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for his service-
connected bilateral plantar thickening with pain.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b) (West 
1991).



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected bilateral plantar thickening with pain is 
denied.  


REMAND

The veteran also contends that he is entitled to an initial 
rating in excess of 50 percent for the service-connected 
PTSD.  As noted, when a veteran claims that a service-
connected disability is more severely disabling than as 
rated, the claim is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

In April 1999, the RO forwarded the veteran's appeal to the 
Board.  In October 1999, the RO received additional evidence 
from the veteran in the form of lay statements and VA 
outpatient treatment reports to support his claim of 
entitlement to a higher initial rating for the service-
connected PTSD and forwarded this evidence to the Board for 
consideration.  This evidence was not accompanied by a waiver 
of RO consideration.  See 38 C.F.R. § 20.1304(c) (1999).  
Thus, it must be referred back to the RO for initial 
consideration.  

A review of this evidence does appear to indicate that the 
veteran's PTSD has worsened.  Consequently, the Board finds 
that a contemporaneous examination of the veteran to 
determine the current severity of his PTSD, as well as 
association with the claims file of any records of treatment 
or evaluation for his PTSD would materially assist in the 
adjudication of the veteran's claim.  

In addition, the RO, following completion of the necessary 
development, should consider whether a "staged" rating, 
involving assignment of separate ratings for distinct periods 
of time, is warranted here in accordance with Fenderson.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
PTSD since December 1997.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  That 
review should include consideration of 
the additional evidence submitted by the 
veteran in October 1999 and any other 
additional evidence submitted subsequent 
thereto and the Court's holding in 
Fenderson.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







